Exhibit 99 FOR RELEASE 6:00 AM ET, April 30, 2014 Contact:Robert S. Tissue, Sr. Vice President & CFO Telephone:(304) 530-0552 Email:rtissue@summitfgi.com SUMMIT FINANCIAL GROUP REPORTS FIRST QUARTER 2014 RESULTS Q1 2014 Diluted EPS up 31.6% to $0.25 compared to $0.19 in Q1 2013 MOOREFIELD, WV – April 30, 2014 (GLOBE NEWSWIRE) – Summit Financial Group, Inc. (“Company” or “Summit”) (NASDAQ: SMMF) today reported first quarter 2014 net income applicable to common shares of $2.20 million, or $0.25 per diluted share, compared to $1.60 million, or $0.19 per diluted share, for the first quarter of 2013, representing an increase of 37.3%, or 31.6% per diluted share. Q1 2014 earnings compared to Q1 2013 were positively impacted by a $500,000 decrease in provision for loan losses and a $280,000 increase in net interest income. Excluding from first quarter 2014 (on a pre-tax basis) realized securities losses of $22,000, losses on sales of foreclosed properties of $75,000, and write-downs of foreclosed properties of $928,000, Q1 2014 earnings would have approximated $2.84 million, or $0.32 per diluted share.Excluding from Q1 2013 (on a pre-tax basis) realized securities gains of $42,000, losses on sales of foreclosed properties of $40,000, charges for other-than-temporary impairment (“OTTI”) of securities of $54,000 and write-downs of foreclosed properties of $929,000, Q1 2013 earnings would have approximated $2.22 million, or $0.26 per diluted share. Highlights for Q1 2014 include: · Nonperforming assets declined for the eighth consecutive quarter, reaching its lowest level since Q4 2008; foreclosed properties are at the lowest level since Q4 2009. · Net interest margin increased 9 basis points quarter over quarter and 10 basis points compared to Q1 2013. · Achieved $24.1 million in loan growth. · Recorded charges of $928,000 to write-down foreclosed properties compared to $644,000 in Q4 2013 and $929,000 in Q1 2013. · Noninterest expenses remained well-controlled decreasing nearly 1% compared to Q1 2013. · Summit’s regulatory capital ratios are at the highest levels in fourteen years. H. Charles Maddy III, President and Chief Executive Officer of Summit, commented, “I was very pleased by our performance this past quarter. We improved our earnings markedly, grew our loan portfolio, increased our revenues, enhanced our net interest margin, strengthened our capital levels and reduced our portfolio of problem assets. Reducing our portfolio of problem assets remains an important priority, and we are very pleased to have reduced nonperforming assets in each of the six most recent quarters. While our disposal of foreclosed properties is still not at the pace we would like, we are encouraged to observe modest improvement in local real estate market conditions.We anticipate earnings may continue to fluctuate from quarter-to-quarter in the near term as our foreclosed properties are re-appraised and written-down to estimated fair values on an ongoing basis.” Results from Operations Total revenue for first quarter 2014, consisting of net interest income and noninterest income, grew 2.5 percent to $12.8 million compared to $12.5 million for the first quarter 2013. Total revenue excluding realized securities losses of $22,000 for Q1 2014 and excluding $42,000 in realized securities gains and $54,000 OTTI of securities from Q1 2013 was $12.8 million for first quarter 2014 compared to $12.5 million in the prior-year quarter. For the first quarter of 2014, net interest income was $10.0 million, an increase of 2.9 percent from the $9.8 million reported in the prior-year first quarter and increased $35,000 compared to the linked quarter. The net interest margin for first quarter 2014 was 3.33 percent compared to 3.23 percent for the year-ago quarter, and 3.24 percent for the linked quarter. Noninterest income, consisting primarily of insurance commissions from Summit's insurance agency subsidiary and service fee income from community banking activities, for first quarter 2014 was $2.78 million compared to $2.75 million for the comparable period of 2013. Excluding realized securities gains/losses and OTTI of securities, noninterest income was $2.81 million for first quarter 2014, compared to $2.76 million reported for first quarter 2013. The first quarter 2014 provision for loan losses remained unchanged compared to the linked quarter at $1.00 million, and decreased from the $1.50 million for the year-ago quarter. Noninterest expense continues to be well-controlled. Total noninterest expense decreased 0.7% to $8.50 million compared to $8.56 million for the prior-year first quarter.Excluding from noninterest expense (on a pre-tax basis) losses on sales of foreclosed properties of $75,000 in Q1 2014 and $40,000 in Q1 2013 and write-downs of foreclosed properties of $928,000 in Q1 2014 and $929,000 in Q1 2013, noninterest expense would have approximated $7.50 million for Q1 2014 compared to $7.59 million for the comparable period of 2013. Balance Sheet At March 31, 2014, total assets were $1.41 billion, an increase of $19.9 million, or 1.4 percent since December 31, 2013. Total loans, net of unearned fees and allowance for loan losses, were $962.7 million at March 31, 2014, up $25.6 million, or 2.7 percent, from the $937.1 million reported at year-end 2013. At March 31, 2014, deposits were $1.05 billion, an increase of $48.8 million, or 4.9 percent, since year end 2013. During first quarter 2014, checking and savings grew by $15.9 million and $35.4 million, respectively, or 5.7 percent and 18.3 percent, respectively. Long-term borrowings and subordinated debentures declined by 20.0 percent since year end 2013, as the Company paid down $40.0 million in maturing borrowings, which was funded by checking and savings deposits. Asset Quality As of March 31, 2014, nonperforming assets (“NPAs”), consisting of nonperforming loans, foreclosed properties, and repossessed assets, were $69.2 million, or 4.92 percent of assets. This compares to $72.3 million, or 5.22 percent of assets at the linked quarter, and $90.9 million, or 6.54 percent of assets, at first quarter 2013. First quarter 2014 net loan charge-offs were $2.59 million, or 1.08 percent of average loans annualized; while adding $1.00 million to the allowance for loan losses. The allowance for loan losses stood at $11.1 million, or 1.14 percent of total loans at March 31, 2014, compared to 1.33 percent at year-end 2013. Capital Adequacy Shareholders’ equity was $114.5 million as of March 31, 2014 compared to $111.1 million December 31, 2013. Summit's depository institution, Summit Community Bank, Inc. (the “Bank”), remains well in excess of regulatory requirements for a "well capitalized" institution at March 31, 2014. The Bank’s total risk-based capital ratio improved to 15.6 percent at March 31, 2014 compared to 15.7 percent at December 31, 2013, while its Tier 1 leverage capital ratio improved to 10.6 from the 10.4 percent reported at December 31, 2013. About the Company Summit Financial Group, Inc. is a $1.41 billion financial holding company headquartered in Moorefield, West Virginia. Summit provides community banking services primarily in the Eastern Panhandle and South Central regions of West Virginia and the Northern and Shenandoah Valley regions of Virginia, through its bank subsidiary, Summit Community Bank, Inc., which operates fifteen banking locations. Summit also operates Summit Insurance Services, LLC in Moorefield, West Virginia and Leesburg, Virginia. FORWARD-LOOKING STATEMENTS This press release contains comments or information that constitute forward-looking statements (within the meaning of the Private Securities Litigation Act of 1995) that are based on current expectations that involve a number of risks and uncertainties. Words such as “expects”, “anticipates”, “believes”, “estimates” and other similar expressions or future or conditional verbs such as “will”, “should”, “would” and “could” are intended to identify such forward-looking statements. Although we believe the expectations reflected in such forward-looking statements are reasonable, actual results may differ materially.Factors that might cause such a difference include changes in interest rates and interest rate relationships; demand for products and services; the degree of competition by traditional and non-traditional competitors; changes in banking laws and regulations; changes in tax laws; the impact of technological advances; the outcomes of contingencies; trends in customer behavior as well as their ability to repay loans; and changes in the national and local economies.We undertake no obligation to revise these statements following the date of this press release. NON-GAAP FINANCIAL MEASURES This press release contains financial information determined by methods other than in accordance with generally accepted accounting principles in the United States of America ("GAAP").Specifically, Summit adjusted GAAP performance measures to exclude the effects of realized and unrealized securities gains and losses, gains/losses on sales of assets, and write-downs of foreclosed properties to estimated fair value included in its Statements of Income.Management deems believes presentations of financial measures excluding the impact of these items provide useful supplemental information that is important for a proper understanding of the operating results of Summit's core business. These disclosures should not be viewed as a substitute for operating results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Quarterly Performance Summary Q1 2014 vs Q1 2013 For the Quarter Ended Percent Dollars in thousands 3/31/2014 3/31/2013 Change Condensed Statements of Income Interest income Loans, including fees $ $ -5.3% Securities 11.3% Other 2 1 100.0% Total interest income -3.4% Interest expense Deposits -19.0% Borrowings -12.3% Total interest expense -16.2% Net interest income 2.9% Provision for loan losses -33.3% Net interest income after provision for loan losses 9.4% Noninterest income Insurance commissions -0.3% Service fees related to deposit accounts 3.1% Realized securities gains (losses) ) 42 -152.4% Other-than-temporary impairment of securities - ) -100.0% Other income 3.0% Total noninterest income 1.3% Noninterest expense Salaries and employee benefits -3.3% Net occupancy expense 18.4% Equipment expense -5.4% Professional fees 25.9% FDIC premiums -7.0% Foreclosed properties expense -9.0% Loss (gain) on sale of foreclosed properties 75 40 87.5% Write-downs of foreclosed properties -0.1% Other expenses -1.1% Total noninterest expense -0.7% Income before income taxes 36.0% Income taxes 43.5% Net income 33.2% Preferred stock dividends -0.5% Net income applicable to common shares $ $ 37.3% SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Quarterly Performance Summary Q1 2014 vs Q1 2013 For the Quarter Ended Percent 3/31/2014 3/31/2013 Change Per Share Data Earnings per common share Basic $ $ 31.8% Diluted $ $ 31.6% Average shares outstanding Basic 0.3% Diluted 0.2% Performance Ratios Return on average equity (A) % % 29.2% Return on average assets % % 32.7% Net interest margin % % 3.1% Efficiency ratio (B) % % -3.3% NOTE (A) – Net income divided by total shareholders’ equity. NOTE (B) – Computed on a tax equivalent basis excluding nonrecurring income and expense items and amortization of intangibles. SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Five Quarter Performance Summary For the Quarter Ended Dollars in thousands 3/31/2014 12/31/2013 9/30/2013 6/30/2013 3/31/2013 Condensed Statements of Income Interest income Loans, including fees $ Securities Other 2 2 1 2 1 Total interest income Interest expense Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Insurance commissions Service fees related to deposit accounts Realized securities gains (losses) ) ) 42 Other-than-temporary impairment of securities - - ) ) Other income Total noninterest income Noninterest expense Salaries and employee benefits Net occupancy expense Equipment expense Professional fees FDIC premiums Foreclosed properties expense Loss (gain) on sale of foreclosed properties 75 ) ) 40 Write-downs of foreclosed properties Other expenses Total noninterest expense Income before income taxes Income taxes Net income Preferred stock dividends Net income applicable to common shares $ SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Five Quarter Performance Summary For the Quarter Ended 3/31/2014 12/31/2013 9/30/2013 6/30/2013 3/31/2013 Per Share Data Earnings per common share Basic $ Diluted $ Average shares outstanding Basic Diluted Performance Ratios Return on average equity (A) % 6.55% Return on average assets % 0.52% Net interest margin % 3.23% Efficiency ratio - (B) % 56.00% NOTE (A) – Net income divided by average total shareholders’ equity. NOTE (B) – Computed on a tax equivalent basis excluding nonrecurring income and expense items and amortization of intangibles. SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Selected Balance Sheet Data For the Quarter Ended Dollars in thousands, except per share amounts 3/31/2014 12/31/2013 9/30/2013 6/30/2013 3/31/2013 Assets Cash and due from banks $ Interest bearing deposits other banks Securities Loans, net Property held for sale Premises and equipment, net Intangible assets Cash surrender value of life insurance policies Other assets Total assets $ Liabilities and Shareholders' Equity Deposits $ Short-term borrowings Long-term borrowings and subordinated debentures Other liabilities Shareholders' equity Total liabilities and shareholders' equity $ Book value per common share (A) $ Tangible book value per common share (A) $ Tangible equity / Tangible assets % 7.4% NOTE (A) – Assumes conversion of convertible preferred stock SUMMIT FINANCIAL GROUP INC. (NASDAQ:SMMF) Regulatory Capital Ratios 3/31/2014 12/31/2013 9/30/2013 6/30/2013 3/31/2013 Summit Financial Group, Inc. Total Risk Based Capital % 14.1% Tier 1 Risk-based Capital % 11.8% Tier 1 Leverage Ratio % 8.4% Summit Community Bank, Inc. Total Risk Based Capital % 15.2% Tier 1 Risk-based Capital % 13.9% Tier 1 Leverage Ratio % % % %
